Citation Nr: 0514916	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied an evaluation in excess of 30 percent for the 
veteran's bilateral pes planus.  In April 2005, the veteran 
testified at a Board videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran asserts that his bilateral pes planus warrants a 
higher evaluation than the 30 percent evaluation he is 
currently assigned.  Moreover, he testified during the April 
2005 videoconference hearing that this disability has 
worsened since his last VA examination in October 2003.  He 
explained that the pain was gotten worse and has spread up 
his leg and to his back.  

In view of the veteran's testimony as to worsening 
symptomatology since his last VA examination, the veteran 
should be afforded a new VA examination in order to 
accurately ascertain the current severity of his service-
connected bilateral pes planus.  38 U.S.C.A. § 5103A(d); see 
also VAOPGCPREC 11-95 (1995) (VA's General Counsel has 
indicated that a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

The veteran also submitted additional medical records at the 
hearing that are dated after the October 2003 VA examination 
and pertain to his feet.  As this evidence is not accompanied 
by a written waiver of review of such evidence by the RO, the 
evidence must be reviewed by the RO in the first instance.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affair, 327 F. 3d 1339 (Fed. Cir. 2003). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of his 
service-connected bilateral pes planus.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should clearly 
report all clinical findings.  The 
examiner should specifically comment on 
the presence or absence of marked 
pronation, extreme tenderness of plantar 
surfaces of feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation.  The 
examiner should also note whether the 
veteran's bilateral pes planus is 
improved by orthopedic shoes or 
appliances.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claim for 
an increased evaluation for his service-
connected bilateral pes planus can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




